NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ROSIE L. KELLY,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7062

Appeal from the United States Court of Appea1s for
Veterans Claims in case no. 09-4018, Judge Mary J.
Schoelen.

ON MOTION

0 R D E R
f Rosie L. Kelly moves without opposition for a 60-day
extension of time, until October 1, 2012, to file her reply
brief.

Upon consideration thereof,

KELLY V. SHINSEKI 2

IT ls ORDERED THAT:

The motion is granted

FoR THE CoURT

 14 2012 /s/ J an Horbaly
Date J an Horba1y
Clerk f

cc: Kenneth M. Carpenter, Esq

J ames R. Sweet, Esq.
321 FGR

»»=“=.‘.=:'F'£E;,.i

Aus 14 2012
JANHoaaAw
cusm<